                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                           CLERK’S MINUTES - CIVIL GENERAL

CASE NO. 8:18-cv-2608-T-23AAS                              JULY 29, 2019

HEALTHPLAN SERVICES, INC.

-v-

RAKESH DIXIT, et al.

Honorable AMANDA ARNOLD SANSONE
Deputy Clerk: Dawn M. Saucier                              Courtroom 10B

Court Reporter: N/A                                        Tape: Digital

Time: 2:00-4:03 (2 hrs. 3 min.)                            Interpreter: N/A

Attorneys for Plaintiff:                                   Alejandro Fernandez, Evi Christou

Attorneys for Defendants:                                  Shyam Dixit, Jr., John Hightower,
                                                           Matthew Marquardt

PROCEEDING: DISCOVERY and MOTION HEARING

Court convened.

Court addresses Joint Notice of Discovery Issues.

Oral argument by parties.

Court addresses discovery deadlines and plaintiff’s motion to compel depositions (Doc. 120) and
sets deadlines for production and depositions.

Order to be entered.

Court to set status conference on September 20, 2019, at 10:00 a.m.
